UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2014 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36172 22-3106987 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (617) 494-0400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Effective May 15, 2014, ARIAD Pharmaceuticals, Inc. (the “Company”) granted an exemption to BlackRock, Inc., together with its subsidiaries, affiliates and associates (collectively, “BlackRock”) under the Company’s Section 382 Rights Agreement, dated as of October 31, 2013, between the Company and Computershare Trust Company, N.A., as rights agent (the “Rights Agreement”) following the determination by a designated committee of the Board of Directors (the “Board”) of the Company that BlackRock and the various investment funds and accounts for which BlackRock acts, or may in the future act, as manager and/or investment advisor, are collectively an “Exempt Person” pursuant to Section 29 of the Rights Agreement. The Board adopted the Rights Agreement to protect stockholder value by deterring acquisitions of the Company’s common stock that would potentially limit the Company’s ability to use its net operating loss carryforwards (“NOLs”) and other tax benefits, which may be used to reduce potential future income tax obligations.In general, the rights issued under the Rights Agreement impose a significant penalty to any person, together with its Affiliates (as defined in the Rights Agreement), that acquires more than 4.99% of the common stock of the Company, unless such person is an “Exempt Person” or is otherwise excluded from the Rights Agreement. BlackRock made representations and covenants sufficient to cause the Board to conclude that the exemption would not jeopardize the availability of the Company’s NOLs and other tax benefits.The Board determined to include BlackRock within the definition of “Exempt Person” so long as BlackRock remains in compliance with those agreements. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARIAD Pharmaceuticals, Inc. By:/s/ Edward M. Fitzgerald Edward M. Fitzgerald Executive Vice President, Chief Financial Officer Date:May 21, 2014 3
